

116 S62 IS: Empowering Medicare Seniors to Negotiate Drug Prices Act of 2019
U.S. Senate
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 62IN THE SENATE OF THE UNITED STATESJanuary 9, 2019Ms. Klobuchar (for herself, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Cardin, Ms. Cortez Masto, Ms. Duckworth, Mrs. Gillibrand, Ms. Harris, Ms. Hassan, Mr. Heinrich, Ms. Hirono, Mr. Kaine, Mr. King, Mr. Leahy, Mr. Manchin, Mr. Merkley, Mr. Murphy, Mrs. Murray, Mr. Reed, Mr. Schumer, Mrs. Shaheen, Ms. Smith, Ms. Stabenow, Mr. Udall, Mr. Van Hollen, Ms. Warren, Mr. Whitehouse, Mr. Warner, Mr. Wyden, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to allow the Secretary of Health and Human Services
			 to negotiate fair prescription drug prices under part D of the Medicare
			 program.
	
 1.Short titleThis Act may be cited as the Empowering Medicare Seniors to Negotiate Drug Prices Act of 2019.
		2.Authority to negotiate fair
			 prices for Medicare prescription drugs
 (a)In generalSection 1860D–11 of the Social Security Act (42 U.S.C. 1395w–111) is amended by striking subsection (i).
			(b)Effective
 dateThe amendment made by this section shall take effect on the date of the enactment of this Act.